EXHIBIT 10.2

 

Subscription Agreement

 

 

 

CROWDGATHER, INC.

 

A Nevada Corporation

--------------------------------------------------------------------------------


(For Accredited Investors Only)

SUBSCRIPTION AGREEMENT AND REPRESENTATIONS

TO: CrowdGather, Inc.

Gentlemen:

                I, the undersigned, understand that CrowdGather, Inc., a Nevada
Corporation (the "Company") is offering Commercial Promissory notes, ("notes",
"Note" or "securities") in the form attached as Exhibit A, convertible to shares
of common stock.  

                I hereby offer to accept and purchase $__,000 in the form of the
Note and upon acceptance by you, agree to become a noteholder of the Company and
agree to the terms as set forth herein, and as contained in the Note.  In order
to induce the Company to accept my offer, I advise you as follows:

(1)           Receipt of copies of the Company filings with the Securities and
Exchange Commission and such other documents as I have requested.  I hereby
acknowledge that I have received the documents (as may be supplemented from time
to time) relating to the Company, referenced in the title of this subsection,
and any other documents I have requested.

(2)           Availability of Information.  I hereby acknowledge that the
Company has made available to me the opportunity to ask questions of, and
receive answers from the Company and any other person or entity acting on its
behalf, concerning the information contained in corporate documents and to
obtain any additional information, to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information provided by the Company and any other
person or entity acting on its behalf.

(3)           Representations and Warranties.  I represent and warrant to the
Company (and understand that it is relying upon the accuracy and completeness of
such representations and warranties in connection with the availability of an
exemption for the offer and sale of the securities from the registration
requirements of applicable federal and state securities laws) that:

(A)  RESTRICTED SECURITIES.

(i)  I understand that the securities have not been registered under the
Securities Act of 1933, as amended (the Act), or any state securities laws and
are being offered to me, as an accredited investor, pursuant to an applicable
exemption from Registration under Regulation D and/or Section 4(6) of the
Securities Act of 1933.

(ii)  I understand that if my subscription offer is accepted and the securities
are sold to me, I cannot sell or otherwise dispose of the securities unless the
securities are registered under the Act or the state securities laws or
exemptions there from are available (and consequently, that I must bear the
economic risk of the investment for an indefinite period of time):

(iii)  I understand that the Company has no obligation now or at any time to
register the securities under the Act or the State securities laws or obtain
exemptions therefrom.

(iv)  I understand that the Company will restrict the transfer of the securities
in accordance with the foregoing representations.

(B)  LEGEND.

        I agree that any certificate representing the securities will contain
and be endorsed with the following, or a substantially equivalent, LEGEND:

-1-

--------------------------------------------------------------------------------


"This security has been acquired pursuant to investment representations by the
holder and shall not be sold, pledged, hypothecated or donated, or otherwise
transferred except upon the issuance to Company of a favorable opinion by its
counsel and the submission to the Company of other evidence satisfactory to and
as required by counsel to the Company; that any such transfer will not violate
the Securities Act of 1933, as amended, and applicable state securities laws."

(C)  AGE AND CITIZENSHIP.

        I am at least twenty-one years old and a citizen of
____________________________________.

(D)  ACCURACY OF INFORMATION.

All information which I have provided to the Company concerning my financial
position and knowledge of financial and business matters is correct and complete
as of the date set forth at the end hereof, and if there should be any material
change in such information prior to acceptance of this subscription offer by the
Company, I will immediately provide the Company with such information.

(E)  OFFERING PROCEDURE.

        I understand that this subscription offer is subject to each of the
following terms and conditions:

(i)  The Company may reject this subscription offer for any reason, and this
subscription offer shall become binding upon the Company only when accepted, in
writing, by the Company.

(ii)  This subscription offer may not be withdrawn by me.

(F)  SUITABILITY.  I hereby warrant and represent:

(i)  That I can afford a complete loss of the investment and can afford to hold
the securities being purchased hereunder for an indefinite period of time;

(ii)  That I consider this investment a suitable investment and;

(iii)  That I have had prior experience in financial matters and investments.

(G)  RESTRICTIONS ON TRANSFER OF SUBSCRIPTION.

This subscription is personal to the investor whose name and address appear
below.  It may not be sold, transferred, assigned or otherwise disposed of to
any other person, natural or artificial, except as allowed by company to family,
or pursuant to an applicable exemption.

(H)  CONDITIONS.

 This subscription shall become binding upon the Company and me only when
accepted, in writing, by the Issuer.

(I) REPRESENTATIONS AND ACKNOWLEDGMENTS.

(i)    I have been furnished and have carefully read the Offering Memorandum and
other documents furnished by the Company, including this Subscription
Agreement.  I am aware that:

(a)  There are substantial risks incident to the ownership of securities in the
Company, and such investment is speculative and involves a high degree of risk
of loss by me of my entire investment in the Company;

-2-

--------------------------------------------------------------------------------


(b)  No federal or state agency has passed upon the securities or made any
finding or determination concerning the fairness of this investment;

(ii)  I acknowledge that I have been advised to consult my own attorney and
investment advisor concerning the investment.

(iii)  I acknowledge that the investment in the Company is an illiquid
investment.  In particular, I recognize that:

(a)  Due to restrictions described below, the lack of any market existing or to
exist for the Notes, in the event I should attempt to sell my note in the
Company, or in the event I convert to common stock in the Company, my investment
may be highly illiquid, and probably must be held indefinitely.

(b)  I must bear the economic risk of investment in the securities for an
indefinite period of time, since the securities have not been registered under
the Securities Act of 1933, as amended.  Therefore, the securities cannot be
offered, sold, transferred, pledged, or hypothecated to any person unless either
they are subsequently registered under said Act or an exemption from such
registration is available and the favorable opinion of counsel for the Company
to that effect is obtained.

(b)  My right to transfer my securities will also be restricted as provided in
this Subscription Agreement.

(J)  I further represent and warrant to the Company that:

(i)  I have carefully reviewed and understand the risks of, and other
considerations relating to, a purchase of securities, including the risks set
forth in this Agreement.

(ii)  I and my investment advisors, if any, have been furnished all materials
relating to the Company and its proposed activities, the offering of notes, or
anything which they have requested and have been afforded the opportunity to
obtain any additional information necessary to verify the accuracy of any
representations or information set forth in the documents;

(iii)  The Company has answered all inquiries that I and my investment advisors,
if any, have put to it concerning the Company and its proposed activities and
the offering and sale of the securities;

(iv)  Neither I nor my investment advisors, if any, have been furnished any
offering literature and I and my investment advisors, if any, have relied only
on the information contained in the Company's Securities and Exchange Commission
filings and such exhibits and the information, furnished or made available to us
by the Company;

(v)  I am acquiring the securities for which I hereby subscribe for my own
account, as principal, for investment purposes only and not with a view to the
immediate resale or distribution of all or any part of such securities, and that
I have no present intention, agreement or arrangement to divide my participation
with others or to resell, transfer or otherwise dispose of all or any part of
the notes subscribed for unless and until I determine, at some future date, that
changed circumstances, not in contemplation at the time of this purchase, makes
such disposition advisable;

(vi)  I, the undersigned, if on behalf of a corporation, partnership, trust, or
other form of business entity, affirm that: it is authorized and otherwise duly
qualified to purchase and hold securities of the Company; recognize that the
information under the caption as set forth in (a) above related to investments
by an individual and does not address the federal income tax consequences of an
investment by any of the aforementioned entities and have obtained such
additional tax advice that I have deemed necessary; such entity has its
principal place of business as set forth below; and such entity has not been
formed for the specific purpose of acquiring securities of the Company.

-3-

--------------------------------------------------------------------------------


(vii)  I have adequate means of providing for my current needs and personal
contingencies and have no need for liquidity in this investment; and

(K) I hereby adopt, accept, and agree to be bound by all the terms and
conditions of this Agreement, and by all of the terms and conditions of the
Articles of Incorporation, and amendments thereto, and By-Laws.  Upon acceptance
of this Subscription Agreement by the Company, I shall become a noteholder for
all purposes, and the securities subscribed shall be issued.

(L) The Subscription, upon acceptance by the Company, shall be binding upon my
heirs, executors, administrators, successors, and assigns.

(M) I further hereby represent and warrant that:

I have either a net worth (exclusive of home, home furnishings, and automobiles)
of at least ten times the amount of the investment.  If purchaser is a
corporation, it is on a consolidated basis according to its most recent
financial statement, within the above standards, and if purchaser is a
partnership, each partner is within the above standards.

 (N)  I further hereby represent that either:

(i)  I have such knowledge and experience in business and financial matters that
I am capable of evaluating the Company and proposed activities thereof, the
risks and merits of investment in the securities and of making an informed
investment decision thereon, and am not utilizing a purchaser representative in
connection with evaluating such risks and merits; or

(ii)  I and the persons listed in (iii) below (not affiliated with the Company)
together have such knowledge and experience in financial and business matters
that we are capable of evaluating the merits and risks of investment in the
securities and make an informed decision.

      (Note:  If (i) is correct, cross out (ii).  If (ii) is appropriate, cross
out (i) and in (iii) below, list and indicate professional or business
relationship to the undersigned relied upon, or with whom the undersigned
consulted, in evaluating the merits and risks investment in the notes.  If such
person is serving as a Purchaser Representative of me, have such individual(s)
complete a Purchaser Representative Affidavit obtained from the Company.

(iii) In evaluating the merits and risks of investment in the Notes, I have
relied upon the advice of, or consulted with the following persons as Purchaser
Representatives (not affiliated with the Company):

               

___________________________________________

 Name

                               

  ___________________________________________

 Relationship

 

 ___________________________________________

 Name

 

 ___________________________________________

 Relationship

(O)  I have/have not previously invested in private placement securities (such
as stock, equipment leasing, mineral, oil and gas, or real estate
syndications).   (CROSS OUT INCORRECT ANSWERS)

-4-

--------------------------------------------------------------------------------


(P)  I hereby represent and agree to indemnify the Company and hold the Company
harmless from and against any and all liability, damage, cost, or expense
incurred on account of or arising out of:

(i)  Any inaccuracy in my declarations, representations, and warranties
hereinabove set forth;

(ii)  The disposition of any of the notes, or stock, if converted, which I will
receive, contrary to my foregoing declarations, representations, and warranties;
and

(iii)  Any action, suit or proceeding based upon (1) the claim that said
declarations, representations, or warranties were inaccurate or misleading or
otherwise cause for obtaining damages or redress from the Company; or (2) the
disposition of any of the notes or any part thereof.

(Q) This Agreement shall be construed in accordance with and governed by the
laws of the State of Nevada, except as to the manner in which the subscriber
elects to take title to notes in the Company which shall be construed in
accordance with the State of his principal residence.

(R)  Upon request of the Company, I shall provide a sworn and signed copy of my
current financial statement, which shall be held confidential, except for the
purposes of showing regulatory compliance with the Rules of the Securities
Exchange Commission.

                Subscription for Notes:

                $ value of Notes subscribed for: $__,000

                Total consideration:                      $__,000

                Subscriber:

Name (please print)         _____________________________

Social Security No.         _____________________________

Address:                          _____________________________

(including Zip Code)     ________________________________

Phone                           (_______)________________________

Nature of Business        _______________________________

Net Worth                    $______________________________

  Liquid Assets               $______________________________

4.  Accredited Investor.  I represent that I am / I am not (CROSS OUT INCORRECT
ANSWER) an "Accredited Investor" or an Officer of an "Accredited Investor" as
defined below:

Accredited investor shall mean any person who comes within any of the following
categories, or who the issuer reasonably believes come within any of the
following categories, at the time of the sale of the securities to that person.

(A) Any bank as defined in section 3(a)(2) of the Act, or any savings and loan
association or other institution as defined in section 3(a)(5)(A) of the Act
whether acting in its individual or fiduciary capacity; any broker or dealer
registered pursuant to section 15 of the Securities Exchange Act of 1934; any
insurance company as defined in section 2(13) of the Act; any investment company
registered under the Investment Company Act of 1940 or a business development
company as defined in section 2(a)(48) of that Act; any Small Business
Investment Company licensed by the U.S. Small Business Administration under
section 301(c) or (d) of the Small Business Investment Act of 1958; any plan
established and maintained by a state, its political

-5-

--------------------------------------------------------------------------------


subdivisions, or any agency or instrumentality of a state or its political
subdivisions, for the benefit of its employees, if such plan has total assets in
excess of $5,000,000; any employee benefit plan within the meaning of the
Employee Retirement Income Security Act of 1974 if the investment decision is
made by a plan fiduciary, as defined in section 3(21) of such act, which is
either a bank, savings and loan association, insurance company, or registered
investment adviser, or if the employee benefit plan has total assets in excess
of $5,000,000 or, if a self-directed plan, with investment decisions made solely
by persons that are accredited investors;

(B)  Any private business development company as defined in section 202(a)(22)
of the Investment Advisers Act of 1940;

(C) Any organization described in section 501(c)(3) of the Internal Revenue
Code, corporation, Massachusetts or similar business trust, or partnership, not
formed for the specific purpose of acquiring the securities offered, with total
assets in excess of $5,000,000;

(D) Any director, executive officer, or general partner of the issuer of the
securities being offered or sold, or any director, executive officer, or general
partner of a general partner of that issuer;

(E) Any natural person whose individual net worth, or joint net worth with that
person's spouse, at the time of his purchase exceeds $1,000,000, excluding the
value of such persons' primary residence, except if the debt on such residence
exceeds its value, then the excess shall be deducted from the net worth in the
computation;

(F) Any natural person who had an individual income in excess of $200,000 in
each of the two most recent years or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

(G)   Any trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a sophisticated person as described in §230.506(b)(2)(ii); and

(H)  Any entity in which all of the equity owners are accredited investors.

(I)   An entity or person defined under SEC CFR §230.001 and California
Corporations Code §25102(n) (by inclusion).

4) TITLE

I will hold title to my interest as follows:

        {  }  Community Property

        {  }  Joint Tenants with Right Survivorship

        {  }  Tenants in Common

        {  }  Individually

        {  }  Other:  (Corporation, Trust, Etc., please indicate)

      (Note:  Subscribers should seek the advice of their attorneys in deciding
in which of the above forms they should take ownership of the securities, since
different forms of ownership can have varying gift tax and other consequences,
depending on the state of the investor's domicile and their particular personal

-6-

--------------------------------------------------------------------------------


circumstances.  For example, in community property states, if community property
assets are used to purchase notes held in individual ownership, this might have
adverse gift tax consequences.  IF OWNERSHIP IS BEING TAKEN IN JOINT NAME WITH A
SPOUSE OR ANY OTHER PERSON, THEN ALL SUBSCRIPTION DOCUMENTS MUST BE EXECUTED BY
ALL SUCH PERSONS.)

 

IN WITNESS WHEREOF, subject to acceptance by the Company, I have completed this
Subscription Agreement to evidence my Subscription as set forth hereinabove, and
I hereby agree to accept a Note in the form attached hereto as Exhibit A in the
amount of $__,000, convertible to common stock of the company, this 5th day of
September, 2016.

 
 
 
Subscriber   Subscriber

Mailing Address:

____________________________________

____________________________________

THIS SUBSCRIPTION OFFER IS ACCEPTED THIS _____ DAY OF _______________________,
2016.

CrowdGather, Inc.

A Nevada Corporation

 

By:______________________________________

Its: ______________________________________

-7-

--------------------------------------------------------------------------------